DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 1/24/2022 are acknowledged. The current Office Action will replace the one mailed 10/15/2021. It is noted that claims 61-62, 65, 69, 72, 109, and 118 were previously withdrawn due to a nonelected Group. The status identifier on these claims should say withdrawn. Claim 114 has been withdrawn and thus the objection has been withdrawn. 

INFORMATION DISCLOSURE STATEMENT
2.  No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
NEW REJECTIONS
Claim Rejections- 35 USC § 112-Written Description
4.            The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 37 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated: "To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claim 37 recites the pharmaceutical composition of claim 1, wherein the pharmaceutically acceptable polymer and the therapeutic agent form a mixture having Flory-Huggins interaction parameter (χ) of greater than 0.25 as determined by differential scanning calorimetry. 
 
(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is replete with regards to pharmaceutical compositions containing low water soluble drugs, polymers and mesoporous carriers. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. At 1396, 82 USPQ2d at 1396. The "hypothetical person having ordinary skill in the art' to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 

(2) Partial structure:
  The specification teaches examples of therapeutic agents (para 0066-0067). The specification discloses when a pharmaceutically acceptable polymer is present it can be from about 1 to 49 % w.. The Flory-Higgans theory can be used as a preformulation test to guide and predict appropriate therapeutic agent and polymer.   
However, neither the specification nor the art indicate a relationship between the structures of the claimed genus of the “any therapeutic polymer” with any active agent as in claim 1,  that would yield the Flory-Huggins as recited in claim 37.   There is no guidance as to what species of polymers and combinations and in what amounts would be suitable for use beyond the Examples. 
There is no guidance as to what needs to be included in the composition, which and amounts, and what else is critical to include in the composition in order to obtain the specific Flory-Huggins interaction as recited in claim 37. For these reasons, the pending claims lack a written description.

(3) Physical and/or chemical properties and (4) Functional characteristics:
The physical and/or chemical properties of the composition which provide for the Flory-Huggins  are not determinable because no specific components to the composition are disclosed as the claim recites any pharmaceutically acceptable polymer in any amount and any drug above 50 w/w %.  
The physical and/or chemical properties of the composition which provide for the Flory-Huggins interaction parameter are not determinable because no specific components to the composition are disclosed.  

(5) Method of making the claimed invention:
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad and generic, with respect to all possible diseases encompassed by the claims. While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of polymers and active agents.  Accordingly, it is deemed that the specification fails to provide adequate written description Flory-Huggins interaction parameter and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.” (emphasis in original)); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) (“[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion”). 
A written description requirement generally involves the question of whether the subject matter of a claim is supported by the disclosure of the specification. The subject matter of the claims imply that any polymer in any amounts in combination with any therapeutic agent are usable, however the claimed subject matter is not supported in the specification. Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification, 
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad and generic, with respect to all possible compounds encompassed by the claims.   Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections- 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 11, 15, 19, 29, 35, 37,40, 44, 47 and 51 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a pharmaceutical composition comprising a therapeutic agent comprising at least about 50 % w/w of the pharmaceutical composition, one or more pharmaceutically acceptable polymers and a non-pre loaded mesoporous carrier. Claim 35 recites that the mesoporous carrier has not been loaded with the therapeutic agent before the formulation with the pharmaceutically acceptable polymer and thus is confusing because claim 1 recites a composition that comprises the mesoporous carrier a polymer and active ingredient in a composition together and thus they would be combined. It is not clear what the composition is of claim 1 because it reads more like a kit rather than the formed composition because the formed composition would contain a mixture of the polymer, drug and mesoporous carrier and thus the mesoporous carrier does not remain non-preloaded in the final composition and would be considered to be loaded with drug. Thus, it appears claim 1 is written as ingredients that are intended to be used together but not a final pharmaceutical composition as it is not clear how the final composition would maintain a non loaded mesoporous carrier when in a composition with the polymer and drug. The dependent claims do not cure the deficiency of claim 1.  
	 
Claim Rejections- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11, 15, 19, 29, 35, 37, 40, 44, 47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Mattern (US 20180008615).
  Mattern (US 20180008615)  (hereinafter Mattern) discloses a porous excipient and active agent (abstract). The porous excipient includes mesoporous silica (para 0006). The composition comprise a polymer such as xanthan, polyvinylpyrrolidone and cellulose containing polymers such as sodium carboxymethylcellulose (para 0008). The active agents can be poorly water soluble such as paliperidone (para 0009). Paliperidone has a solubility in water from 0.003g/100 ml or 0.03 mg/ml thus drugs that have water solubility less than 5 mg/ml are clearly contemplated.  The active agent becomes loaded onto the porous excipient via process such as hot-melt extrusion. A release-modifying agent can be used to facilitate loading of the active agent on to the pores of the porous excipient (para 0144-0145). Theoretical loading of an active agent means the wt % of the active agent in a composition or porous excipient if the active agent is incorporated into the composition or porous excipient with 100 % efficiency (para 0072). The active agent is in amorphous form (para 0081). The active agent present in the nasal composition can be from 0.1 w/w to about 70 % w/w based on the total weight of the composition (para 0087 and 0105). The active ingredient is in amorphous form (claim 12). Compositions include mesoporous silica, active agent, castor oil and colloidal silicone dioxide (claim 22). The composition contain surface area measured by BET greater than 5 m2/g. Drugs such as testosterone are disclosed (Ex 9).  The instant specification discloses the same drugs (i.e., testosterone)  and the same polymers (Ex. Polyvinylpyrrolidone) for use in amounts that overlap and thus it would be reasonable to conclude the Floury-Huggins interaction parameter would be met. ). The Examiner understands that the claimed pharmaceutical composition recites non-preloaded and that it has not been loaded with therapeutic agent before the formulation with the pharmaceutically acceptable polymer, however, the mesoporous carrier in the final composition would be considered loaded with a pharmaceutical agent. The method in which the mesoporous carrier becomes loaded (i.e., becomes loaded prior to mixing with the polymer in a melt extrusion process or becomes loaded during the melt extrusion process, is given little patentable weight as the end result of the method would be a composition  where  both products (i.e., the mesoporous carriers) would be considered loaded with the pharmaceutical active ingredient. The patentability of a product does not depend on the method of manufacturing the product. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients such as a therapeutic agent at least 50 % w/w, one or more pharmaceutically acceptable polymers, and a mesoporous carrier, to arrive compositions yielding no more than one would expect from such an arrangement.

7.	Claims 1-2, 11, 15, 19, 29, 29, 35, 37, 40, 44, 47, and 51  rejected are rejected under 35 U.S.C. 103 as being unpatentable over Genia et al. “Hot Melt Extrusion as Solvent-Free Technique for Continuous Manufacturing of Drug-Loaded Mesoporous Silica” online June, 8, 2017 as evidenced by  PubChem Ibuprofen. 
Genia et al. “Hot Melt Extrusion as Solvent-Free Technique for Continuous Manufacturing of Drug-Loaded Mesoporous Silica” online June, 8, 2017 (hereinafter Genia et al.) disclose physical mixtures of API (drug) and Psi where IBU (drug-ibuprofen) was present at 80% (see quench cooling paragraph on page   150). Genia disclose improving solubility of API (drugs) (see second paragraph of introduction). Psi is mesoporous silica (abstract). It was necessary to add Soluplus (SOL) I order to enable the extrusion process (abstract). The method is solvent-free for preparation of amorphous solid dispersions of poorly soluble active ingredients (abstract). The process utilizes ho melt extrusion (abstract). Regarding claim 2 and the process, it is noted that the patentability of a product does not depend on its method of production. Nonetheless, Genia discloses Hot melt extrusion. Genia et al. disclose the structural features as claimed and thus the properties such as those of claims 37 and 40 are necessarily met.  Page 153 disclose 50 5 w/w SOL (polymer). The Psi can be 50 %  (table 1). 30 wt % Psi is disclosed (page 153 left column). Ibuprofen has a water solubility of less than 5 mg/ml as its water solubility is .021 mg/ml or 21 mg/L (see as evidence PubChem Ibuprofen). The Examiner acknowledges that table 1 discloses the combination of drug, polymer and mesoporous carrier where the drug is 20 % however, the references states that “It was found that physical mixtures with a drug content below 50% (wt/wt) were impossible to extrude due to the sedimentation of PSi particles near the exit of the extruder, which resulted in a complete blockage of the extruder. On the other hand, extruding PSi with a very high fraction of drug (>50% wt/wt) was possible. Such a high fraction of drug in the extrusion process is however not recommendable due to the excess amount of drug, which cannot be loaded into the Psi”. This is a teaching of having high fraction of drugs present in the mixtures. While very high fractions were not recommended due to excess drug, it does not negate the fact that greater than 50 %  w/w drug can be included. Polymers were added to make the extrusion possible without using drug in excess. The reference teaches the highest Psi polymer rations extruded were 30 % w/w and the polymer is added to enable the extrusion process (conclusion). It would have been prima facie obvious to one of ordinary  skill in the art before the effective filing date to include amounts greater than 50 % of drug as extrusion with high amounts of drug is possible as taught in Genia. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
RESPONSE TO ARGUMENTS
8.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Genia reference has been withdrawn as a 102 rejection however, it has been newly applied as a 103. Applicants argue that there is no teaching of above 50 % for the three components, API, Psi and SOL. While the reference discloses using 20 %, the Examiner does not agree that Genia does not teach or suggest drug loadings of over 50 % as the reference teaches extruding PSi with a very high fraction of drug (>50% wt/wt) was possible. Applicants have not demonstrated any criticality to the claimed amount. 

CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615